Citation Nr: 0307542	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  97-12 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the lumbar spine. 
 
2.  Entitlement to service connection for traumatic arthritis 
of the thoracic spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and T.E.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 until 
October 1945.

This appeal came before the Board of Veterans' Appeals 
(Board) from August and September 1996 rating decisions that 
denied service connection for multiple disorders, including 
traumatic arthritis of the lumbar and thoracic spine.  
Subsequent thereto, in a January 2000 decision, the Board 
denied service connection for all of the disabilities on 
appeal.  Thereafter, the veteran appealed the matter to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2000, while the claim was pending, the veteran's 
accredited representative and the VA's Office of General 
Counsel filed a joint motion for partial remand and to stay 
proceedings.  It was requested that the Court vacate the 
Board's January 2000 decision as to the claim of entitlement 
to service connection for traumatic arthritis of the lumbar 
and thoracic spine, and that the case be remanded to the 
Board for further development of that those issues, and 
readjudication in accordance with the joint motion.  

In an Order dated in September 2000, the Court granted the 
joint motion, vacated the Board's January 2000 decision 
denying service connection for traumatic arthritis of the 
lumbar and thoracic spine, and remanded the case to the Board 
for further action in accordance with the Order.  Subsequent 
thereto, the case was remanded by a decision of the Board 
dated in August 2001for additional development.  Such actions 
having been completed, the case has been returned to the 
Board for appropriate disposition.  

The veteran was afforded a personal hearing on appeal at the 
RO in March 1997; the transcript of which is of record.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Claimed injury to the lumbar and thoracic spine in 
service did not develop into a chronic disorder.

3.  Chronic disability of the thoracic and lumbar spine and 
arthritis were first clinically indicated many years after 
discharge from active duty.  

4.  The more probative and competent medical evidence of 
record indicates that there is no medical nexus between the 
claimed back injury in service and current thoracic and 
lumbar spine disability.  


CONCLUSIONS OF LAW

1.  Traumatic arthritis of the lumbar spine was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002). 

2.  Traumatic arthritis of the thoracic spine was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he injured his back after being 
thrown down stairs as the result of an exploding shell during 
WWII, and now has chronic back disability of the thoracic and 
lumbar spine as a result thereof for which service connection 
should be granted.  

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2002)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2002)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on the issue of service connection for thoracic and 
lumbar spine disability, and that all notification and 
development action needed to render a fair decision on these 
claims has been accomplished under the circumstances.  

As evidenced by the February 1997 statement of the case and 
June 1997 and January 2003 supplemental statements of the 
case, the veteran has been furnished the pertinent laws and 
regulations governing the claims and the reasons for the 
denials.  The Board thus finds that he has been given notice 
of the information and evidence needed to substantiate the 
claims, and has been afforded opportunities to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter to him dated 
in October 2001, the RO informed the veteran of what the 
evidence had to show to establish entitlement to service 
connection, what medical and other evidence the RO needed 
from him, what information or evidence the appellant could 
provide in support of the claim, and what evidence VA would 
try to obtain for him.  Therefore, the duty to notify has 
been met.  

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate the claim currently under 
consideration.  The veteran was afforded VA examinations in 
July 1996, and most recently underwent a comprehensive 
orthopedic evaluation in March 2002, to definitively 
ascertain the etiology of thoracic and lumbar spine 
disorders.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
As well, extensive private clinical records have been 
associated with the claims folder.  The appellant was also 
afforded a personal a hearing in March 1997 to provide 
testimony in support of the claim, and the case was remanded 
for further development in August 2001.  Such development has 
been completed.  Under these circumstances, the Board finds 
that adjudication of this claim on appeal at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Pertinent Law and Regulations

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service 
or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2002).

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).



Factual Background

The service medical records reflect that the veteran was 
treated for several complaints and disorders, but no 
reference to symptoms or findings of injury to the lumbar or 
thoracic spine is recorded.  Upon examination in October 1945 
for discharge from active duty, it was reported that there 
were no musculoskeletal defects.  It was noted that he 
received no wounds or injuries during service.

The post service record contains extensive private clinical 
records dated between 1946 and 1996, primarily generated 
during the course of the appellant's employment at Jones & 
Laughlin Steel Corporation.  The veteran was shown to have 
voiced back complaints on a number of occasions.  In January 
1959, he complained of soreness of the upper left posterior 
area, and indicated that he couldn't remember hurting 
himself.  In February 1961, he was seen for aching in the 
lumbosacral area while working on the ceramic rolls in the 
furnace  A company "Questionnaire for Back Cases" dated in 
July 1963 noted that the appellant stated he had chronic back 
pain with the onset of such early that morning.  He related 
that he had been engaged in lifting inside the furnace and 
had had back trouble before.  He was followed over the course 
of the next two weeks whereupon improvement was noted.  An X-
ray was obtained during this time frame which showed a 
transitional type vertebra at the lumbosacral junction.  The 
intervertebral space between the fourth and fifth lumbar 
segments was narrowed, and there was some mild hypertrophic 
lipping, but no evidence of fracture or any other significant 
abnormality.  A March 1965 clinic entry referenced an old 
injury, and noted that a re-examination X-ray of the lumbar 
spine disclosed no change in the minimal degenerative changes 
and narrowing of the intervertebral spaces at the lower 
lumbar levels.  Upon being seen in May 1969, he stated he had 
experienced severe pain in the back and right scapular area 
after lifting a bucket of oil.  An X-ray report of 1976 was 
interpreted as showing early degenerative changes involving 
the upper thoracic vertebra.  The veteran was admitted to St. 
Margaret Memorial Hospital for left shoulder surgery in 
October 1989 and rendered history which included chronic low 
back pain which had had for years.  He related that he had 
been told that in the past that he had some sacralization of 
his lower lumbar region and that he would have chronic pain.  
Decreased range of motion was noted on this occasion.  

The veteran underwent a VA examination for compensation and 
pension purposes in July 1996 where it was noted that he had 
worked in a steel mill for 37 years before quitting in 1980, 
and had subsequently been employed in a custodial capacity in 
a high school for 11 years.  Pertinent history of having been 
hospitalized after being knocked down 20 cement stairs in 
December 1944 during the course of the D-Day invasion was 
rendered.  He said that his entire body hurt at that time, 
particularly his knee joints, shoulder and back.  He related 
that since that time, he had experienced neck and lumbosacral 
spine symptoms, as well as stiffness and low back pain with 
radiculopathy to both lower extremities.

Upon examination of the spine it was noted that 
"[d]egenerative joint disease of the spine occurred after 
suffering from injury that occurred while he was in basic 
training."  Following examination, diagnoses of degenerative 
joint disease of the cervical and lumbosacral spine were 
rendered.  

Lay statements dated in July 1996 were received from friends 
of the veteran who related that they had known him for over 
50 years, and could recall his complaints of back pain since 
service.

Statements dated in August 1996 were also received from two 
of the veteran's former fellow service members who attested 
to their recollections of his having been struck down and 
treated by the medic during an attack of enemy fire.  

The veteran presented testimony upon personal hearing on 
appeal in March 1997 to the effect that while on guard duty 
at the top of some concrete steps leading to a basement at a 
hospital in December 1944, a shell exploded, blew him down 
the steps to a concrete floor, and left him dazed and unable 
to move.  He stated that someone dragged him inside the door 
and attended to his wounds.  The veteran indicated that 
multiple areas of his body were injured at that time 
including his back.  He stated that when he began working in 
1946, he would often go to seek treatment for backaches for 
which he received hot packs and ultrasound.  He related that 
he first sought treatment for his back in 1946.

Pursuant to Board remand, the appellant underwent a VA 
examination for compensation and pension purposes in March 
2002.  The examiner stated that the claims folder was made 
available for review.  It was noted that the appellant 
offered a chief complaint of chronic back pain which he 
correlated to an injury in service.  He rendered history to 
the effect that while engaged in battle in December 1944, a 
building where he was stationed was struck by enemy shellfire 
causing him to be blown down a flight of cement stairs, 
sustaining injury to various areas of his body, including his 
back.  He related that afterwards, he developed progressive 
back pain which increased with activity.  The examiner stated 
that, unfortunately, there was no documentation in the claims 
folder of treatment for that event, but that it had been 
supported by corroborating statements in the record.  

It was reported that the veteran was employed as a millwright 
for a steel company following service, and that there was 
documentation of several instances of treatment for 
complaints of low back, to include X-rays.  A comprehensive 
medical history pertaining to the back was presented and a 
physical examination was performed, including radiological 
studies which showed findings that included a transitional 
vertebra at the lumbosacral junction, pronounced degenerative 
changes, some loss of disc height, vertebral body lipping, 
osteophyte formation, hypertrophic changes, pronounced 
narrowing of the disc space at L4-5 and L5-S1 and overall 
decreased bone mineralization quality consistent with age.  

The examiner noted that there was documentation in the form 
of buddy statements supporting an injury in December 1944 
when the veteran was reportedly blown down some steps, 
although medical evidence of such was not indicated in the 
claims file.  It was found that his injuries from that time 
did not appear to have resulted in any fractures.  It was 
reported that although the appellant had related that back 
pain had been present since the time of the accident, the 
first documented complaints or such were not recorded until 
the 1960s when he was seen on several occasions while working 
at the steel mill.  He noted that there was no documentation 
of the veteran being evaluated for back pain during the 
initial three to five years following his discharge from 
service, and that there was no record of complaints of back 
pain when the appellant was being treated by Dr. Leslie of 
Oakland Orthopedics [in 1996].  

The examiner opined that it was highly likely that the 
appellant did suffer some trauma to the back when he was 
blown down the flight of cement stairs in service, but that 
it was also his opinion that "I feel that the degenerative 
changes that are currently noted radiographically are more 
likely related to the normal degenerative changes that one 
sees with advancing age.  Supporting this is the fact that 
radiographs during the 1960s reported on minimal degenerative 
changes.  At this time he was 20 years out from his injury 
and one would anticipate that if the degenerative changes 
present were post traumatic in nature that during this time 
frame of 20 years, radiographic degenerative changes would be 
more advanced."  The examiner added that "[r]egarding any 
contribution of traumatic events advancing his degenerative 
changes, the veteran's hard work as a millwright are as 
likely as not a contributing factor as was the blast injury 
he suffered during the Battle of the Bulge."

Legal Analysis

The Board observes in the instance that the veteran was shown 
to have undergone a physical examination prior to discharge 
from active duty in October 1945.  At the time, it was 
recorded that there had been no significant wounds or 
injuries.  His musculoskeletal system was evaluated as normal 
at that time.  The Board notes as well, that in an Enlisted 
Record and Report of Separation dated in June 1946, the 
appellant was noted to have received no wounds in action.  He 
was shown to have filed for both education and dental 
benefits in the immediate years after release from active 
duty, but no reference to back disability is recorded.  The 
Board notes that the extensive work-related medical records 
show that the veteran commenced employment in September 1946 
with a physical examination, and that there are fairly 
regular entries beginning in 1953 which reflect no complaints 
or treatment for either thoracic or lumbar spine symptoms.  
The first clinical notation of any symptomatology affecting 
the spine is shown in January 1959.  Although the record is 
unclear, it appears to indicate that the veteran experienced 
pain of unknown cause in the left posterior thoracic area.  
An entry in February 1961 reflects treatment for aching in 
the lumbosacral area after engaging in work duties.  
Subsequent clinic records in July 1963 indicate back pain 
after a lifting injury for which he underwent ongoing follow-
up.  A transitional-type vertebra at the lumbosacral 
junction, some narrowing at the L4-5 interspace, and some 
hypertrophic lipping were observed on X-ray at that time but 
it was reported that there was no other abnormality.  A March 
1965 clinic entry noted that a re-examination X-ray of the 
lumbar spine disclosed no change in the minimal degenerative 
changes and narrowing of the intervertebral spaces at the 
lower lumbar levels.  Statements were received from a number 
of affiants attesting to injury to the back in service ,as 
well as complaints of back pain after discharge from active 
duty.

In view of the above, the Board does not deny that the 
veteran sustained some type of blast trauma injury during the 
Battle of the Bulge in WWII, as documented by writings which 
have been submitted in support of the claim.  However, given 
the facts outlined above, the Board finds that even if the 
appellant did injure either the thoracic or lumbar spine 
during active duty as contended, it would have to be 
concluded that it did not result in a chronic disorder, in 
the absence of clinical evidence of any continuing residuals 
in the years after service.  See 38 C.F.R. § 3.303.  

The Board observes that when examined for VA compensation and 
pension purposes in March 2002, the physician appears to 
accept as factual the veteran and his affiants' accounts of 
injury in service, but pointedly refers to the lack of any 
documentation in the immediate years after active duty which 
indicated that the appellant had any back complaints or 
sought any treatment for the back.  It was clearly his 
opinion that degenerative arthritis of the back were due to 
advancing age, stating that if such changes had been 
traumatic in nature, they should have manifested much earlier 
than the minimal degenerative changes indicated 20 years out 
of service.  While he also appears to establish a possibility 
that a blast trauma in service might have been a factor in 
the development of the current back disorder, it was clearly 
indicated that the veteran's duties hard duties as a 
millwright in the steel industry were as likely as not the 
basis for current back disability, which superceded the 
claimed in-service injury as a contributing cause.  The 
examiner's opinions corroborate the Board's finding that the 
claimed back trauma in service did not result in a chronic 
disorder.  Consequently, the Board finds that the 
preponderance of the evidence is against a nexus between the 
veteran's service and the subsequent development of thoracic 
and lumbar spine disability, and service connection must be 
denied.  

The Board points out that while the veteran himself is indeed 
competent to attest to injury in service, he is unable to 
render a competent medical opinion that such trauma resulted 
in current back disability.  Therefore any assertion by him 
in this regard, without supporting medical evidence, does not 
constitute competent medical evidence of the required nexus, 
and does not have significant probative value.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  It is 
also clear that when the VA examiner stated in July 1996 that 
degenerative joint disease was the result of injury sustained 
during basic training, that opinion was a recitation of 
history presented by the veteran.  It was also based on a 
faulty history, as the veteran himself has testified that his 
back was injured as the result of blast trauma in December 
1944.  A medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
As such the VA examiner's opinion in July 1996 lacks 
probative value and cannot be utilized to establish a basis 
for service connection.

In summary, the Board would note that it is not discounting 
the adverse conditions under which the veteran served during 
WWII, but points out that the documentation of record 
provides no more than a tenuous link between service and the 
current back disability, which has been refuted by the more 
persuasive medical evidence of record.  The Board has 
considered the circumstances and the hardships of his service 
as contemplated by 38 U.S.C.A. § 1154, but finds that the 
weight of the evidence does not support a finding that the 
veteran's current thoracic and lumbar spine disability is 
related to service.  The claim must therefore be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

Service connection for arthritis of the lumbar spine is 
denied.

Service connection for arthritis of the thoracic spine is 
denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

